RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

BORIS KUKSO (CA State Bar #268613)
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
202-353-1857 (v)
202-307-0054 (f)
Boris.Kukso@usdoj.gov


                            IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF OREGON

                                                     )     Case No. 16-33185-pcm7
In re:                                               )     Chapter 7
                                                     )
PETER SZANTO,                                        )     APPELLEE’S DESIGNATION OF
                                                     )     ADDITIONAL ITEMS TO BE
                 Debtor.                             )     INCLUDED IN RECORD FOR
                                                     )     APPEAL



           Pursuant to Federal Rule of Bankruptcy Procedure 8009, Creditor/Appellee the United

States of America, on behalf of the Internal Revenue Service, hereby submits this designation of

additional items to be included in the record for appeal concerning Debtor’s Notice of Appeal

filed on May 5, 2020 as ECF No. 966.


Filing Date           Docket No.      Description
9/12/2019             POC 3-22        Amended Claim #3
9/13/2019             826             Objection to Claim 3-21
9/16/2019             828             Notice of Objection to Claim 3-21
11/05/2019            843             Hearing Held re Objection to Claim 3-21
12/24/2019            867             Order Striking 864 Supplemental Declaration of Philip
                                      Kushner and Denying 865 Declaration of Debtor's 2nd
                                      Declaration as Moot.
1/15/2020             878             Scheduling Order Re Hearing On Objection to Claim 3-21
2/26/2020             911             Notice Receipt of Trial Exhibits
Appellee’s Designation of Additional Items To   1                      U.S. DEPARTMENT OF JUSTICE
Be Included In Record For Appeal                                       Tax Division, Western Region
                                                                       P.O. Box 683
(Case No. 16-33185)                                                    Washington, D.C. 20044
                                                                       Telephone: 202-353-1857



                            Case 16-33185-pcm7       Doc 983    Filed 06/01/20
2/27/2020             912             List of Exhibits Filed By Creditor United States
2/27/2020             913             Notice e-mailing of Exhibits by Debtor Peter Szanto
2/28/2020             914             Notice Re: Order 878. IRS's exhibits marked #1-8 have been
                                      received by the court and are available for pickup by debtor or
                                      their designee.
3/2/2020              915             Motion to Advance Time of Trial
3/2/2020              916             Text-only Order re 915 Motion to Advance Time of Trial
4/14/2020             960             Motion for New Trial as to Claim 3-21
4/14/2020             961             Correspondence Re: Verification of Docket Entry 960
4/20/2020             964             Order Denying 960 Motion for New Trial
                                      Transcripts of the following hearings have been ordered
                                      pursuant to Rule 8009(b)
                                           initial hearing on the objection to claim on 11/4/2019
                                           evidentiary hearing on 3/5/2020
                                           the Court’s oral ruling on 3/19/2020



Dated: June 1, 2020.

                                                          RICHARD E. ZUCKERMAN
                                                          Principal Deputy Assistant Attorney General

                                                          /s/ Boris Kukso
                                                          BORIS KUKSO (CA State Bar #268613)
                                                          Trial Attorney, Tax Division
                                                          U.S. Department of Justice
                                                          P.O. Box 683
                                                          Washington, D.C. 20044
                                                          202-353-1857 (v)
                                                          202-307-0054 (f)
                                                          Boris.Kukso@usdoj.gov




Appellee’s Designation of Additional Items To   2                          U.S. DEPARTMENT OF JUSTICE
Be Included In Record For Appeal                                           Tax Division, Western Region
                                                                           P.O. Box 683
(Case No. 16-33185)                                                        Washington, D.C. 20044
                                                                           Telephone: 202-353-1857



                            Case 16-33185-pcm7        Doc 983     Filed 06/01/20
                                       CERTIFICATE OF SERVICE

I hereby certify that on June 1, 2020, I electronically filed the foregoing APPELLEE’S
DESIGNATION OF ADDITIONAL TIMES TO BE INCLUDED IN RECORD FOR
APPEAL with the Clerk of Court using the CM/ECF which provides service to all parties
entitled thereto.




                                                    /s/ Boris Kukso
                                                    BORIS KUKSO
                                                    Trial Attorney
                                                    United States Department of Justice, Tax Division




Appellee’s Designation of Additional Items To   3                          U.S. DEPARTMENT OF JUSTICE
Be Included In Record For Appeal                                           Tax Division, Western Region
                                                                           P.O. Box 683
(Case No. 16-33185)                                                        Washington, D.C. 20044
                                                                           Telephone: 202-353-1857



                          Case 16-33185-pcm7           Doc 983    Filed 06/01/20
